Title: From George Washington to Alexander Hamilton, 10 July 1792
From: Washington, George
To: Hamilton, Alexander



[Philadelphia] 10th July 1792.

Estimate of immediate Expenditures for the Mint.



Dollars.


Price of the House & Lot, to be paid on executing the Conveyance
4266.2/3


15 Tons of Copper, suppose 16 Cents ⅌ lb.
4800.   


Repairs of the Buildings, Workmen’s wages &c.
   933.1/3


Dollars
10,000.   


David Rittenhouse


United States [Philadelphia] 10th July 1792
The Secretary of the Treasury will cause to be paid to the Director of the Mint, Ten thousand Dollars for the purposes above specified.

G: Washington

